DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (WO 2015/094115).
With respect to claims 1 and 10, Tan teaches a speaker and a sound diffuser (Fig.3, Item 40), applied to a speaker (Fig.3, Item 21), and the sound diffuser comprising a first diffusion surface (Fig.3, Item 24), facing toward a first driver (Fig.3, Item 21), wherein the first diffusion surface comprises a first central area (Fig.3, Item 23) with a circular protrusion, a first outer ring region (Fig.3, Item 24), and a first concave ring .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2015/094115) in view of Hulsebus (US 6,257,365).
With respect to claim 3, Tan teaches the limitations already discussed in a previous rejection, but fails to disclose wherein a diameter of the first central area of the first diffusion surface is greater than the second central area of the second diffusion surface.  
On the other hand, Hulsebus teaches a speaker and sound diffuser wherein the physical characteristics of the diffuser surface are changed in order to alter the acoustic profile, response and/or direction of the incident sound waves (Figs.4a – 4d; Col.8, Line 62 – Col.9, Line 41).

With respect to claim 2, The Examiner considers that it would have been an obvious matter of design choice to provide wherein the first driver comprises a first folding ring, wherein a vertical distance between the first diffusion surface and the first folding ring is equal to or greater than a maximum physical 15stroke generated by the first folding ring because it would prevent the driver diaphragm to be damage from contact with the diffuser surface.  
With respect to claim 204 – 7, Hulsebus teaches a speaker and sound diffuser wherein the physical characteristics of the diffuser surface are changed in order to alter the acoustic profile, response and/or direction of the incident sound waves (Figs.4a – 4d; Col.8, Line 62 – Col.9, Line 41).
With respect to claims 8 and 9, the Examiner takes official notice that it is well known in the art to provide the sound diffuser being hollow because it would provide a volume that would act as a Helmholtz resonator, in this manner tuning the system to provide a predetermined response, as disclose by Sullivan et al. (US 2017/0303034).  Furthermore, regarding claim 9, the Examiner considers that it would have been an obvious matter of design choice to provide the inner surfaces or outer surfaces of 10the plurality of openings of the first diffusion surface comprise damping layers because in addition to provide acoustic characteristics it would prevent dust and/or foreign matter to get into the hollow volume.  





Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 18, 2021